Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Continuity/Reexam Information for 16/762388 
    
        
            
                                
            
        
    

Parent Data16762388, filed 05/07/2020 is a national stage entry of PCT/IB2018/058795 , International Filing Date: 11/09/2018PCT/IB2018/058795 Claims Priority from Provisional Application 62739990, filed 10/02/2018 PCT/IB2018/058795 Claims Priority from Provisional Application 62684832, filed 06/14/2018 PCT/IB2018/058795 Claims Priority from Provisional Application 62628314, filed 02/09/2018 PCT/IB2018/058795 Claims Priority from Provisional Application 62585781, filed 11/14/2017



Final Office Action




Claims 1-2, 4-5, 8-10 and 14-17 are pending.
Claims 3-4, 6-7, 11-12 and 18-31 were canceled. 
Amended in claims filed on 08/05/2021 were entered.









Elected Species

Elected species is (R ) isomer of the compound (Structure and name).  Elected compound is labelled as compound 1 in instant specification.
Elected Compound 

RN   1844849-10-0 ZCAPLUS
CN   1(2H)-Isoquinolinone, 5,8-dichloro-2- [(1,2-dihydro-4-methoxy-6-methyl, 2-oxo-3-pyridinyl) methyl]-3,4-dihydro-7-[(R)-methoxy-3-oxetanylmethyl] (CA INDEX NAME).

    PNG
    media_image1.png
    286
    423
    media_image1.png
    Greyscale




Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08/05/2021 was   in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  1, 2, 4, 5, 8-10 and 14-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Following reasons apply:

	Specification does not describe claimed invention.   No treatment for small cell lung cancer (SCLC) by the claimed combination is disclosed in  Applicants specification. Specification  does not disclose elected combination of 5,8-dichloro-2-[(4-methoxy-6-methyl-2-oxo-1,2-dihydro-pyridin-3-yl)methyl- ]-7-[(R)-methoxy(oxetan-3-yl)methyl]-3,4-dihydroisoquinolin-1(2H)-one and Atezolizumab.    Instant specific does not disclose combination of elected compound with atezolizumab for treating small cell lung cancer. Atezolizumab (MPDL3280A) is disclosed in [0364) and (0366).  
It discloses in example 1 antiproliferative effect of compounds 1 in SCLC cells. In example 2 Evaluation of Antiproliferative Synergy for Combination of Compound 1+SCLC Standard of Care Agents Cisplatin or Etoposide.  No example (1-6) discloses elected combination of EZH2 inhibitor 5,8-dichloro-2-[(4-methoxy-6-methyl-2-oxo-1,2-dihydro-pyridin-3-yl) methyl]-7-[(R)-methoxy(oxetan-3-yl) methyl]-3,4-dihydroisoquinolin-1 (2H)-one, or a pharmaceutically acceptable salt thereof in combination with anti-tumor agent atezolizumab, Etoposide carboplatin and  cisplatin was disclosed.   No treatment for small cell lung cancer (SCLC) by the claimed combination as claimed.  Applicants specification does not disclose elected combination of Atezolizumab (MPDL3280A) and EZH2 inhibitor 5,8-dichloro-2-[(4-methoxy-6-methyl-2-oxo-1,2-dihydro-pyridin-3-yl) methyl]-7-[(R)-methoxy(oxetan-3-yl) methyl]-3,4-dihydroisoquinolin-1 (2H)-one, or a pharmaceutically acceptable salt.  
	It was noted that Atezolinotib appeared only one time in claim 17. No date for claimed treatment of this compound Atezolinotib combined with other compounds a claimed were not
Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and demonstrate that by disclosure in the specification of the patent. Claimed invention is not fully described in the specification.   The written description requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of claimed invention.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003).
Written description requirement, serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed. A patentee can lawfully claim only what he has invented and described, and if he claims more his patent is void. 
See MPEP 2163.01-02) for General principles governing compliance with the written description requirement applications. 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention The written description requirement has several policy objectives. “[T]he ‘essential goal’ of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed.” In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to convey to the public what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license. It is not a reward for search but compensation for its successful conclusion" and "patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
Whenever the issue of written description arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. 
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). MPEP 2163.02). 

Whether the written description requirement is satisfied is a fact-based inquiry that will depend on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed. The written description requirement is not satisfied by the appearance of mere indistinct words in a specification or a claim, even an original claim. . A description of what a material does, rather than of what it is, usually does not suffice." Enzo, 323 F.3d at 968 (citing Eli Lilly, 119 F.3d at 1568); see Rochester, 358 F.3d at 926 ("[G]eneralized language may not suffice if it does not convey the detailed identity of an invention.").
The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him.  See Genentech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).
 Written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention  See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 
However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate written support.
Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.  Where the specification provides only constructive examples in lieu of working examples, it must still "describe the claimed subject matter in terms that establish that the applicant was in possession of the claimed invention, including all of the elements and limitations.



35 U.S.C. 103 (a) Rejection

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


	Claims 1-2, 4-5 and 8-10 and 14-17 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Collins et al. (US Patent 9,481,666 also, also published as 20150361067 A1 ), Sequist et al.  (Annals of Oncology 27 (Supplement 6); vi493-vi496, 2016, Clinical activity, safety and predictive biomarkers results from a phase Ia atezolizumab (atezo) trial in extensive-stage small cell lung cancer (ES-SCLC), abstract, attached with this office action) .

	In regards to clams 1, 2, 4, 5, 8-10 and 13-17, Kania et al. (US Patent 9,481,666, priority 06/17/2014), teaches substituted dihydroisoquinoline compounds for treatment of cancer.  teaches elected compound (R ) in example 81, and its (S) as compound 82 in column 153.
 5,8-dichloro-2-[(4-methoxy-6-methyl-2-oxo-1,2-dihydropyridin-3-yl)methyl]-7-[(R)-methoxy(oxetan-3-yl) methyl]-3,4-dihydroisoquinolin-1(2H)-one.

Kania et al. 

    PNG
    media_image2.png
    264
    359
    media_image2.png
    Greyscale


	In regard to claims 1, 2, 4, and 8-10, and 13, addition of a platinum based antineoplastic agent classical antineoplastic cytotoxic agents used in combination therapy with a compound of the invention compound 81 of Kania e al,  optionally with one or more other agents include cisplatin, carboplatin.  The combination as in claim 1 and a platinum compound is considered obvious because Kania et al. teaches EZH2 inhibitor, the same compound which is instantly claimed.    Kania teaches compound of claim 1 (R isomer) taught by Kania as shown above, in column 153.  It also teaches combination of antineoplastic agent. 
In regards to claim 5, the treatment may be naïve. It may be done to a patient  they have never undergone treatment for a particular illness such as specific cancer as claimed. 
	In regards to claim 1, 2, and 4 and 5, Kania et al teaches etoposide, as antineoplastic agents. Classical antineoplastic agents include but are not limited to platinum-coordinated compounds, and gene therapeutic agents, Lines 57-67, col.47 and lines 1-3, col. 48).   Other examples of classical antineoplastic agents used in combination with a compound of the invention include but are not limited  to etoposide, and platinum-coordinated alkylating compounds such as cisplatin, Paraplatin (carboplatin), , and combinations thereof. ( Lines 28-56, col. 48).
	Kania teaches treatment respiratory tract, for example, nasal cavity and middle ear, accessory sinuses, larynx, trachea, bronchus and lung such as small cell lung cancer (SCLC), non-small cell lung cancer (NSCLC), bronchogenic carcinoma (squamous cell, undifferentiated small cell, undifferentiated large cell, adenocarcinoma), alveolar (bronchiolar) carcinoma, bronchial adenoma, sarcoma, lymphoma, c hamartoma, mesothelioma (Lines 35-51, col. 37).  Kania compounds of the invention may inhibit EZH2, and thus may be useful as antiproliferative agents (e.g., cancer) or antitumor agent (e.g., effect against solid tumors) in mammals, particularly in humans. In particular, the compounds of the invention may be useful in the prevention and treatment of a variety of human hyperproliferative disorders, such as malignant or benign abnormal cell growth .(Lines27-34, col. 37)
	In  regards to claim 1, R isomer, of the compound as in claim 1 is taught by Kania, and  teaches   the compound can exist as  stereoisomers R and S forms (lines 1-25, col. 33). 
	Kania teaches treatment of include cancer selected from lung cancer (NSCLC and SCLC), (Lines 60-67 col. 38 and lines 1-2, col 39) and lines 3-8, col. 39).  The amount of the compound (Lines 15-29, col. 45).
	Kania et al teaches antineoplastic agents. Classical antineoplastic agents include but are not limited to platinum-coordinated compounds, and gene therapeutic agents, Lines 57-67, col.47 and lines 1-3, col. 48).   Other examples of classical antineoplastic agents used in combination with a compound of the invention include but are not limited  to etoposide, and platinum-coordinated alkylating compounds such as cisplatin, Paraplatin (carboplatin), , and combinations thereof. ( Lines 28-56, col. 48).
	In regards to claims 14-17, same reasons apply as in claim 1.  Kania  teaches that other examples of classical antineoplastic cytotoxic agents used in combination therapy with a compound of the invention contemplates the use of a compound of the invention together with classical, optionally with one or more other agents include, but are not limited to, cisplatin and carboplatin, and combinations thereof. (Lines 12-32, col. 49).    In regards to claim 2, Kania teaches administration on humans.  {0056]. 
	Kania teaches the compounds with R isomer. Example 1, 5,8-dichloro-2-[(4,6-dimethyl-2-oxo-1,2-dihydropyridin-3-yl)methyl]- -7-{(1R)-2-hydroxy-1-[(3R)-tetrahydrofuran-3-yl]ethyl}-3,4-dihydroisoquinolin-1(2H)-one (absolute stereochemistry assigned based on crystal structure of enantiomeric compound).  Example 2. 5,8-dichloro-2-[(4,6-dimethyl-2-oxo-1,2-dihydropyridin-3-yl)methyl]- -7-{(1R*)-2-hydroxy-1-[(3S*)-tetrahydrofuran-3-yl]ethyl}-3,4-dihydroisoqui- nolin-1(2H)-one (relative stereochemistry known, absolute stereochemistry undetermined). (Example 2)   Specification discloses the elected compound ( Compound 1) was 5,8-dichloro-2-[(4-methoxy-6-methyl-2-oxo-1,2-dihydro-pyridin-3-yl) methyl-7-[(R)-methoxy(oxetan-3-yl) methyl]-3,4-dihydroisoquinolin-1(2H)-one.
Kania  teaches treatment and SCLC), (see lines 60-67 col. 38 and lines 1-2, col 39,  and lines 3-8, col. 39).  
	It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to combine the compound 1 as in claim 1. Like most cancers, the treatment options are dependent on the stage the disease. The treatment for SCLC is typically done at a much faster pace, seeing as the tumor is able to quickly spread. Chemotherapy and radiation are as apart of treatment in cancer and applied as needed depending on the severity of the disease a patient’s general condition.  The motivation to treat a patient suffering from SCLC by Kania et al, a person skilled in the art would consider treating a patient suffering from SCLC because the reference teaches the 5,8-dichloro-2-[(4-methoxy-6-methyl-2-oxo-1,2-dihydro-pyridin-3-yl) methyl-7-[(R)-methoxy(oxetan-3-yl) methyl]-3,4-dihydroisoquinolin-1(2H)-one in combination with cisplatin and etoposide and carboplatin and atezolizumab to a human.  

	
	Kania does not explicitly teaches addition atezolizumab in the composition for the treatment of small cell  lung cancer (SCLC). 

	Sequist et al.  (Annals of Oncology 27 (Supplement 6); vi493-vi496, 2016. 892 ref) ,teaches clinical activity, safety and predictive biomarkers results from a phase Ia atezolizumab (atezo) trial in extensive-stage small cell lung cancer (ES-SCLC). Sequist et al  teaches that the assessment and the safety and clinical activity of the cancer immunotherapy atezolizumab (anti-PDL1) as monotherapy in ES-SCLC.  The initial results in ES-SCLC demonstrate a tolerable safety profile with no new safety signals for atezo. Atezolizumab (Tecentriq)  also showed encouraging single-agent activity, based on the duration of clinical benefit in a subset of patients. Further studies of atezo in ES-SCLC are planned.
	Sequist et al.  teaches that in most patients with ES-SCLC receive platinum-based chemotherapy with etoposide, however median survival is <1 y, and new options are needed. 
	It would have been obvious to one skilled in the  art the time the invention was filed to apply the teachings of Kania et al and Sequist et al. to treat a patient who is suffering from small cell lung cancer which is a severe disease by a suitable method to administer depending on the condition of the patient.  One skilled in the art would consider the appropriate dose depending on the condition for the patient and severity of the disease. 
	Instant specification does not disclose the claimed invention, treatment for small cell lung cancer (SCLC) by the claimed combination. 

Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
It has been also decided by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S, Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293. Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
	After the consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).


Response to Remarks

	Applicant’s response filed on 08/05/2021 is acknowledged.   Applicants response and amendments in claim 1 were considered and found persuasive therefore, 112 (a) rejection was withdrawn due to amendments.  The amendments in claim 1 was sufficient to withdrawn written description rejection.  Since claims were amended, office action is revised to address the amendments and issues.   Applicants Attorney called that Collins et al. teaches elected compound 1 (R isomer) as amended in the last response. Collins et al. disclose Compound 1, as well as use of related EZH2 inhibitors generally to treat cancer, including lung cancers. Collins also describes combinations generally, but does not specifically teach or suggest the combination
of Compound 1 with a platinum based antineoplastic agent for treatment of SCLC,
as in instant claim I.  Applicants also argued that deficiencies of Collin are not remedied by combination with Gardner et al. and/or Peters et al.  Examiner respectfully disagrees with the arguments because rejection was made on combination of references not only Collins et al. Furthermore, if all the claimed invention was disclosed in Collins reference than rejection could have been anticipation and not obviousness.  Examiner respectfully disagrees that Collins et al teaches combination generally does not specifically suggest the platinum bases antineoplastic agent for SCLC as claimed.   
	Examiner notes, that Applicants specification does not disclose the combination of the invention as claimed. There is no such combination is disclosed as in claims.  Furthermore, Collins et al does teach classical antineoplastic agents used in combination with a compound of the invention include etoposide,  platinum-coordinated alkylating compounds such as cisplatin, and (carboplatin), .( Lines 28-56, col. 48).   
	 Elected species is a specific isomer  which is taught by Collins et al.    Since Applicants arguments were found persuasive in-part.  Examiner will send another office action to explain. The office action mailed on 12/13/2022 is withdrawn.  Applicants amended claim 1 after non-final office action and new IDS was filed.  The search was limited to elected species. 
	Amendments in claim 1 was drawn to treatment of cancer by combination of EZH2 inhibitor and a platinum based antineoplastic agent.  Applicants amended claim 1 to elected species of the which is the specific R isomer and disclosed in the instant specification on page 18, lines 5-10. Other isomers of the compound of claim 1 are disclosed on page 17. 
Specification does not contain combination as elected invention.  
	Previously, Applicant elected group I, claims 1-17.  Applicant elected the species of compound of claim 7 as EZH2 inhibitor, 5,8-dichloro-2-[(4-methoxy-6-methyl-2-oxo-1,2-dihydro-pyridin-3-yl) methyl]-7-[(R)-methoxy(oxetan-3-yl) methyl]-3,4-dihydroisoquinolin-1(2H)-one, or a pharmaceutically acceptable salt thereof in combination with atezolizumab, an anti-tumor agent from claim 17.   
Claim 7 was cancelled. 
	Species of Disease: small cell lung cancer (SCLC) as presented in claim 3. 
Claim 3 was cancelled and was added in claim 1 by amendments filed on 08/05/2021
Species of the additional anti-tumor agent from claim 17, atezolizumab. TECENTRIQ®. 
The search was done for elected invention i.e. combination of compound of claim 7 (R isomer) and atezolizumab for treating SCLC.  The elected species of claim 7 canceled and is in claim 1 by amendments filed 08/05/2021. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABIHA N QAZI/
Primary Examiner, Art Unit 1628